Citation Nr: 1226449	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity. 

2.  Entitlement to an initial evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefits sought on appeal.  Jurisdiction over the Veteran's claims file has been transferred to the RO in Montgomery, Alabama.  

In August 2010 the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  In January 2011, the Board remanded the claims for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected peripheral neuropathy of the right lower extremity is shown to have been productive of complaints that include pain, weakness and tingling, but not moderate, or greater, incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.
 

2.  The Veteran's service-connected peripheral neuropathy of the left lower extremity is shown to have been productive of complaints that include pain, weakness and tingling, but not moderate, or greater, incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011). 

2.  The criteria for an initial evaluation in excess of 10 percent for service-connected peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Initial Evaluations

The Veteran asserts that he is entitled to higher initial evaluations for his service-connected peripheral neuropathy of the bilateral lower extremities.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In April 2007, the RO granted service connection for diabetes mellitus, and granted service connection for bilateral peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.  In each case, the RO assigned an effective date of May 24, 2006.  Prior to a September 2006 VA examination, the Veteran had not been diagnosed with peripheral neuropathy.  The September 2006 VA examination report did not contain a diagnosis of peripheral neuropathy, however, it appears that the RO granted service connection based on the Veteran's complaints of tingling in his feet.  

The  RO has evaluated the Veteran's bilateral lower extremity peripheral neuropathy as paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  

Complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a  Diagnostic Code 8520. Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent disabling, respectively.  Id. 

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a , DC's 8520, 8620, 8720 (2011).  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , DC's 8510 through 8540 (2011).  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

VA treatment notes, dated between May 2005 and 2011, show that on a number of occasions, the Veteran was noted to have a musculoskeletal system that was WNL (within normal limits), with symmetrical, normal reflexes and mobility of joints in the bilateral lower extremities.  Examples of such findings are found in February and March 2006, June and September 2008, and July 2010.  A number of other reports note intact sensation (other than the feet), and/or muscle strength of  plus 5/5.  Examples of such reports are found in March, August and November of 2008; February and November of 2009.  March, June and December of 2010 treatment notes documented plus 5/5 muscle strength and that monofilament demonstrated reduced sensation.  

Clinical examination of sensation in his feet was conducted in July 2006 with a notation of no loss of sensation noted.  An April 2008 report notes complaints of heat and tingling in the legs; on examination, he ambulated well independently.  An August 2010 report notes complaints that his feet were "always hot."  On examination, he ambulated well independently with a cane.  A November 2010 report notes a history of CVA (cerebrovascular accident) nine months before with residual right-sided hemiparesis.  On examination , there was mild weakness of the knee extensors and flexors, and mild weakness of dorsiflexion of the right foot.  A December 2010 report shows complaints of numbness and burning of the feet.  Monofilament testing revealed reduced sensation.  A January 2011 VA orthopedic evaluation report notes complaints of weakness in the bilateral lower extremities, and instability of the ankles.  On examination, there was good strength in the knees, but weakness in the ankles.  

A VA examination report, dated in September 2006, shows that the Veteran complained of a loss of strength in his lower extremities, and a six-year history of tingling in his feet.  On examination, he ambulated into the room unassisted with a normal gait.  Sensory and motor examinations were symmetrical and equal in all limbs.  He had good sensation to pinprick in all areas.  There was decreased sensation at the bottom of the feet near the metatarsal phalangeal area for monofilament testing.  Reflexes were 2 plus at the knees, and 1 plus at the ankles, bilaterally.  He did toe-walking and heel-walking without difficulty.  There was no diagnosis of peripheral neuropathy.  

A VA examination report, dated in November 2007, shows that the Veteran complained of tingling, numbness and burning of his feet, especially at night.  He reported chronic tingling of the feet with nightly flare-ups, lasting one to two hours.  He denied using any assistive devices, or having to use emergency room or hospitals for treatment of his symptoms.  He denied hyperesthesia or dysthesia.  On examination, he ambulated unassisted, with a wide-based gait.  He had decreased sensation to pinprick and vibration on his feet, greater on the right.  He was not able to do heel-toe walk due to gait instability.  Sensation to monofilament was absent.  The relevant diagnosis noted neuropathy of the lower extremities in a sock distribution.  

A VA examination report, dated in March 2011, shows that the examiner indicated that he had reviewed the Veteran's claims file.  The Veteran denied incapacitation in the last 12 months, and denied effects on ADLs (activities of daily living) or on his usual occupation (he indicated that he had not worked since 1997).  He reported using Tramodol, 100 milligrams (mg) twice a day, and Ibuprofen, 800 mg. once every two days due to his pain symptoms.  He denied a history of surgery for his condition.  The report indicates that the Veteran reported constant tingling in his feet, and constant aching in his legs and feet.  There was no report of weakness, fatigue, or functional loss.  The Veteran reported that his pain was "7-10", and that his symptoms were progressively worsening.  There were no flare-ups.  He reported that he could not walk more than one block, and that he used a cane due to his symptoms.  On examination, gait was slow, with an uncertain etiology.  He was ambulatory with a cane.  Deep tendon reflexes at the patellae and Achilles were 1/4 and symmetric.  There was no atrophy or loss of muscle tone.  Strength was 3-4/5 and symmetric.  Toe walk, heel walk, and heel-toe walk were all unsteady.  Sensation was diminished, with vibration and proprioception absent bilaterally.  The diagnosis was bilateral lower extremity peripheral neuropathy, with mild functional limitation.  There was no objective evidence of complete paralysis, mild, moderate or severe incomplete paralysis of any nerves from peripheral neuropathy of the lower extremities.  

The Board finds that the Veteran's peripheral neuropathy of the bilateral lower extremities has not approximated moderate incomplete paralysis of the sciatic nerve, such that an initial evaluation in excess of 10 percent is warranted for either lower extremity, for any period of time on appeal.  Briefly stated, the Veteran is shown to have complained of pain, tingling and weakness.  There is evidence of diminished sensation.  However, overall, VA progress notes show that the Veteran was found to have symmetrical, normal reflexes, intact sensation (other than the feet), and muscle strength of plus 5/5.  The September 2006 VA examination report shows that sensory and motor examinations were symmetrical and equal in all limbs.  The November 2007 VA examination report also shows diminished sensation.  

The March 2011 VA examination report shows diminished sensation,  with1/4, symmetric deep tendon reflexes at the patellae and Achilles, that there was no atrophy or loss of muscle tone, and 3-4/5 symmetric strength, with an unsteady walk.  The examiner stated that vibration and proprioception was absent bilaterally.  Significantly, the examiner specifically concluded that the Veteran had "mild" functional limitation, and that there was no objective evidence of complete paralysis, mild, moderate or severe incomplete paralysis of any nerves from peripheral neuropathy of the lower extremities.  

The treatment notes and examination reports tend to show that the Veteran's peripheral neuropathy of the lower extremities does not approximate the criteria for a higher rating for incomplete or complete paralysis.  The evidence most favorable to his claim in this regard is the March 2011 examination report.  That evidence however includes findings that the Veteran had mild functional limitation and no objective evidence of complete or incomplete paralysis of the lower extremities, and tends to show that a higher rating is not warranted.  None of this evidence shows that a higher rating is warranted for either neuritis or neuralgia.   

The Board has considered the Veteran's testimony regarding his disability.  He testified in August 2010 that when he gets out of bed his feet are numb and he has difficulty getting out of the covers, that it feels as if there is pressure on the bottom of his feet, and that sometimes he cannot feel the floor with his feet.  He also expressed concern that there is a possibility of falling.  Later in the hearing he responded affirmatively to a question as to whether he had ever fallen.  He elaborated, stated that if he misses a step when going up his steps, he falls and that he had received injections in his knees to try to help the condition.  He asserted that the falling was due to numbness rather than knee pain, explaining that he cannot feel where he is stepping.  

This testimony has been weighed along the examination findings and the Board finds the examination findings more probative because those are based on testing and evaluated by a medical professional.  In the March 2011 report, the examiner noted that proprioception was absent bilaterally; a finding consistent with the Veteran's testimony.  The examiner also stated, however, that the Veteran had only mild functional limitation and that there was no objective evidence of complete or incomplete paralysis of the nerves of the lower extremity.  Considering this evidence together with all other evidence of record, including his testimony, the Board concludes that his peripheral neuropathy of the lower extremities does not approximate the criteria for moderate incomplete paralysis but rather is appropriately evaluated as mild incomplete paralysis.  

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Evaluations in excess of the currently assigned ratings are provided for by the schedule, but the evidence shows that those manifestations were/are not currently present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, which include pain, weakness and tingling, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  See e.g., 38 C.F.R. § 4.123.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Given the foregoing, the Board finds that the Veteran's peripheral neuropathy of the lower extremities does not approximate the schedular criteria for moderate incomplete paralysis, neuritis, or neuralgia for any period of time on appeal.  Nor do these disabilities warrant referral for extraschedular consideration.  Hence, his appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal that are decided in the instant document have been obtained and are associated with the Veteran's claims file.  

VA afforded the Veteran examinations that addressed his peripheral neuropathy of the lower extremities in September 2006, November 2007, and March 2011.  The September 2006 examination was focused on his diabetes but included neurological evaluation of his lower extremities as did the general examination in November 2007.  The March 2011 examination was focused entirely on the neurological condition of his lower extremities.  The November 2007 and March 2011 examination included review of the Veteran's claims file and all examinations took into account the history of his disability.  The examinations provided a detailed description of his disabilities sufficient to fully inform the Board.  To the extent that any analysis was required, that provided is adequate to weigh against other evidence.  The examinations were therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In January 2011, the Board remanded the claims.  The Board directed that the Veteran's treatment records be updated, and that the Veteran be afforded a new VA examination for his peripheral neuropathy.  In February 2011, a duty-to-assist letter was sent that was in compliance with the Board's remand.  Subsequent to the Board's January 2011 remand, VA records were associated with the claims file, dated between 1998 and 2012 (some of these are duplicative), and private medical reports were obtained, dated between 2009 and 2012.  In March 2011, the Veteran was afforded another examination.  To the extent that the Board directed additional development of the claim for service connection for PTSD, this claim has again been remanded and is not being adjudicated at this time.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).   
Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial evaluation in excess of 10 percent for service-connected right lower extremity peripheral neuropathy is denied.  

An initial evaluation in excess of 10 percent for service-connected left lower extremity peripheral neuropathy is denied.  


REMAND

The Board first notes that in addition to diagnoses of PTSD, the medical evidence includes diagnoses of a number of acquired psychiatric disorders other than PTSD, to include depression, psychosis NOS (not otherwise specified), and cocaine and cannabis abuse.  Thus, although the RO framed the issue solely as one involving PTSD, the issue in this case must be framed broadly, and it has been recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As the issue involves both an acquired psychiatric disorder (other than PTSD), and PTSD, these are considered to be inextricably intertwined, and they must therefore be adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered the issue of service connection for an acquired psychiatric disorder, other than PTSD.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In addition, in its January 2011 remand, the Board directed that an attempt be made to obtain any of the Veteran's service treatment reports from medical or psychiatric facilities at Fort Sill, Oklahoma.  Of note, the Veteran testified in August 2010 that he was hospitalized for psychiatric treatment at Fort Sills for two or three months in 1969.  In March 2011, the AMC sent a request to Fort Sill (i.e., Reynolds Army Hospital) for any records it may have.  There is no record of a response to that request.  

In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  If VA is unable to obtain the records, the veteran should be notified that VA is unable to obtain the records.  This notice must identify the records that VA was unable to obtain, the efforts that VA made in attempting to obtain the records, and any further action VA would take with respect to the claim.  38 U.S.C.A. § 5103A(b)(2).

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AMC/RO should again attempt to obtain any existing records of inpatient (clinical records) psychiatric treatment at Ft. Sill in 1969.  This must include not only a request to the Department of the Army but also a request to the records repository, the National Personnel Records Center.  In requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact in a separate letter prior to readjudication of his claim.  

If the records are obtained, schedule the Veteran for another examination to determine if any psychiatric condition that he has had at any time since he filed his current claim had onset or was caused by his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD". 

2.  Request records of psychiatric inpatient treatment (clinical records) that took place at Fort Sill in 1969.  Such request must include requests to the Department of the Army and to the National Personnel Records Center.  The AMC/RO is reminded that it should continue efforts to procure these records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  If the AMC/RO is unable to obtain service treatment records from Fort Sill, the Veteran should be notified of such in a separate letter prior to readjucation of his claim.  

3.  If the records referred to in the preceding paragraph are obtained, schedule the Veteran for an examination to determine if any psychiatric disability from which he has suffered at any time since he filed his current claim had onset during or was caused by his active service.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination report, and the examiner must annotate the claims file as to whether it was reviewed.  The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric condition from that the Veteran has had at any time since 2006 had onset during or was caused by his active service.  The examiner must discuss the inpatient in-service psychiatric treatment records and provide a rationale for any conclusion reached.  

4.  After the development discussed above has been completed, and after conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afforded an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


